Exhibit 10.7

THIRD AMENDMENT TO DEED OF TRUST NOTE A

(Loan A)

THIS THIRD AMENDMENT TO DEED OF TRUST NOTE A (this “Agreement”) is made as of
August 30, 2010, by and between SUNRISE CONNECTICUT AVENUE ASSISTED LIVING
L.L.C., a limited liability company organized and existing under the laws of the
Commonwealth of Virginia (the “Borrower”) and CHEVY CHASE BANK, a division of
Capital One, N.A. (the “Lender”).

RECITALS

A. Borrower obtained a loan from the Lender and M.B. Financial Bank, N.A., a
national banking association (“MB Financial”) in the original principal amount
of Thirty Million Dollars ($30,000,000.00) (“Loan A”) which was advanced
pursuant to the provisions of a certain Loan Agreement dated August 28, 2007 by
and between the Borrower, MB Financial and the Lender, as amended by that
certain First Amendment to Loan Agreement dated April 15, 2008, that certain
Second Amendment to Loan Agreement dated August 28, 2009, that certain Third
Amendment to Loan Agreement and Settlement Agreement (the “Third Amendment”)
dated December 2, 2009 and that certain Fourth Amendment to Loan Agreement and
Settlement Agreement (the “Fourth Amendment”) dated of even date herewith (the
same, as amended, modified, restated, substituted, extended and renewed at any
time and from time to time, the “Loan Agreement”).

B. Loan A is evidenced by, and repaid with interest in accordance with the
provisions of (i) a Deed of Trust Note A dated August 28, 2007 from the Borrower
payable to the Lender in the original principal amount of Twenty Million and
No/Dollars ($20,000,000.00), as amended by that certain First Amendment to Deed
of Trust Note dated August 28, 2009 and that certain Second Amendment to Deed of
Trust Note A dated December 2, 2009 (as amended by this Agreement and as
amended, modified, restated, substituted, extended and renewed at anytime and
from time to time, the “Chevy Chase Note”) and (ii) a Deed of Trust Note A dated
August 28, 2007 from the Borrower payable to MB Financial in the principal
amount of Ten Million and No/Dollars ($10,000,000.00), as amended by that
certain First Amendment to Deed of Trust Note A dated August 28, 2009, that
certain Second Amendment to Deed of Trust Note A dated December 2, 2009 and that
certain Third Amendment to Deed of Trust Note A dated of even date herewith (as
amended, modified, restated, substituted, extended and renewed at anytime and
from time to time, the “MB Financial Note” and, collectively with Chevy Chase
Note, the “Notes”).

C. In connection with the Third Amendment, Borrower made a principal curtailment
of Loan A in the amount of Five Million Dollars ($5,000,000) and accordingly,
the maximum principal amount of Loan A was reduced from Thirty Million Dollars
($30,000,000) to Twenty-Four Million Five Hundred Thirty-Eight Thousand Dollars
($24,538,000).

 

1



--------------------------------------------------------------------------------

D. Loan A is guaranteed by Sunrise Senior Living, Inc. a Delaware corporation
(“Guarantor”), pursuant to the terms of that certain Guaranty of Payment dated
August 28, 2007, as amended by that certain First Amendment to Guaranty of
Payment dated September 8, 2008, that certain Second Amendment to Guaranty of
Payment dated August 28, 2009 and that certain Third Amendment to Guaranty of
Payment dated December 2, 2009 (as amended, modified, restated, substituted,
extended and renewed at anytime and from time to time, the “Guaranty”).

E. The current outstanding principal balance of Loan A is Twenty-Four Million
Two Hundred Forty-One Thousand Dollars ($24,241,000). In connection with and in
consideration of all the terms, conditions and settlements of this Agreement and
the Fourth Amendment, the Borrower shall make a principal curtailment of Loan A
in the amount of Five Million Dollars ($5,000,000).

F. The Borrower has requested and the Lender has agreed to (i) reduce the
maximum principal amount of Loan A from Twenty-Four Million Five Hundred
Thirty-Eight Thousand Dollars ($24,538,000) to Nineteen Million Two Hundred
Forty-One Thousand Dollars ($19,241,000), (ii) extend the Maturity Date of the
Chevy Chase Note, and (iii) make such other changes as more particularly set
forth herein.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, Borrower and Lender
agree as follows:

1. Borrower and Lender agree that the Recitals above are a part of this
Agreement. Unless otherwise expressly defined in this Agreement, terms defined
in the Chevy Chase Note shall have the same meaning under this Agreement.

2. The parties hereto acknowledge and agree (a) that the outstanding principal
balance of the Chevy Chase Note after Lender’s application of the $3,333,333.33
principal payment to be made from Borrower to Lender (as Lender’s ratable share
of said $5,000,000 principal curtailment) shall be $12,827,333.34 (b) that
interest on the unpaid principal balance of the Chevy Chase Note has been paid
through August 1, 2010, (c) that from and after Lender’s application of said
$3,333,333.33 principal payment to be made from Borrower to Lender, the maximum
principal balance of the Chevy Chase Note shall be limited to $12,827,333.34 and
(d) that the unpaid principal balance of the Chevy Chase Note, together with
accrued and unpaid interest thereon, is due and owing subject to the terms of
repayment hereinafter set forth, without defense or offset.

3. Section 2 (Payments and Maturity) of the Chevy Chase Note is hereby amended
and restated in its entirety as follows:

“2. Payments and Maturity.

The unpaid Principal Sum, together with interest thereon at the rate or rates
provided above, shall be payable as follows:

(a) Commencing on October 1, 2007 and continuing on the same day of each and
every month thereafter, to and including September 1, 2008, interest only;

 

2



--------------------------------------------------------------------------------

(b) Commencing on October 1, 2008 and continuing on the same day of each and
every month thereafter, to and including December 1, 2011, principal shall be
due and payable in equal monthly payments of $22,000.00, plus all accrued and
unpaid interest on the outstanding principal balance; and

(c) Unless sooner paid, the unpaid Principal Sum, together with interest accrued
and unpaid thereon, shall be due and payable in full on December 2, 2011.”

4. Borrower hereby issues, ratifies and confirms the representations, warranties
and covenants contained in the Chevy Chase Note, as amended hereby. Borrower
agrees that this Agreement is not intended to and shall not cause a novation
with respect to Loan A any or all of the obligations of Borrower under the
Financing Documents. Except as expressly modified herein, the terms, provisions
and covenants of the Chevy Chase Note are in all other respects hereby ratified
and confirmed and remain in full force and effect.

5. The Borrower acknowledges and warrants that the Lender has acted in good
faith and has conducted in a commercially reasonable manner its relationships
with the Borrower in connection with this Agreement and generally in connection
with the Financing Documents and the obligations evidenced by the Chevy Chase
Note, the Borrower hereby waiving and releasing any claims to the contrary.

6. The Borrower shall pay at the time this Agreement is executed and delivered
all fees, commissions, costs, charges, taxes and other expenses incurred by the
Lender and its counsel in connection with this Agreement, including reasonable
fees and expenses of the Lender’s counsel and all recording fees, taxes and
charges.

7. This Agreement shall be governed in all respects by the laws of the
Commonwealth of Virginia and shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

8. This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument. Borrower agrees that Lender may rely on a telecopy of any signature
of Borrower. Lender agrees that Borrower may rely on a telecopy of this
Agreement executed by Lender.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement under seal
as of the date and year first written above.

 

  BORROWER:   WITNESS OR ATTEST:   SUNRISE CONNECTICUT AVENUE ASSISTED LIVING,
L.L.C.   By:   Sunrise Senior Living Investments, Inc., its sole Member

/s/ J. Milligan

    By:  

/s/ Julie Pangelinan

  (SEAL)       Julie Pangelinan         Vice President and Treasurer  

COMMONWEALTH OF VIRGINIA, COUNTY OF FAIRFAX, TO WIT:

On August 30, 2010, before me, Uma Singh, a Notary Public in and for the
Commonwealth shown above, appeared Julie Pangelinan, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose
signature is subscribed to the within instrument, and acknowledged to me that
she executed the same in her authorized capacity as Vice President of Sunrise
Senior Living Investments, Inc., sole Member of Sunrise Connecticut Avenue
Assisted Living, L.L.C., and that by her signature on the instrument the entity
upon behalf of which she acted, executed the instrument.

WITNESS my hand and official seal.

 

/s/ Uma Singh

Notary Public

My Commission Expires: May 31, 2014

My Notarial Registration Number is: 7328815

 

4



--------------------------------------------------------------------------------

  LENDER:   WITNESS:   CHEVY CHASE BANK, a division of Capital One, N.A.

[ILLEGIBLE]

  By:  

/s/ Claude R. Sanders

  (SEAL)     Claude R. Sanders       Senior Vice President  

COMMONWEALTH/STATE OF MARYLAND, COUNTY/CITY OF PRINCE GEORGE, TO WIT:

On August 30, 2010, before me, Desrine Kelly, a Notary Public in and for the
Commonwealth shown above, appeared Claude R. Sanders, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose
signature is subscribed to the within instrument, and acknowledged to me that he
executed the same in his authorized capacity as Senior Vice President of Chevy
Chase Bank, a division of Capital One, N.A., and that by his signature on the
instrument the entity upon behalf of which he acted, executed the instrument.

WITNESS my hand and official seal.

 

/s/ Desrine Kelly

Notary Public

My Commission Expires: 05-02-2011

My Notarial Registration Number is:                     

 

5